          Case 1:20-cr-00184-JLS Document 26 Filed 07/23/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

     v.
                                                              20-CR-184
MELANIE THOMPSON,

                            Defendant.



                 NOTICE OF MOTION AND MOTION TO SEAL
                GOVERNMENT’S SENTENCING MEMORANDUM

      THE UNITED STATES OF AMERICA, by and through its attorneys, James P.

Kennedy, Jr., United States Attorney, and Jeffrey T. Fiut, Special Assistant United States

Attorney, of counsel, hereby moves this Court to seal the Government’s Sentencing

Memorandum.


      DATED: Buffalo, New York, July 23, 2021.

                                                JAMES P. KENNEDY, JR.
                                                United States Attorney

                                         BY:    s/Jeffrey T. Fiut
                                                Special Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                (716) 843-5796
                                                Jeffrey.Fiut@usdoj.gov
               Case 1:20-cr-00184-JLS Document 26 Filed 07/23/21 Page 2 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

                  v.                                                20-CR-184

MELANIE THOMPSON,

                        Defendant.
______________________________________________


   DECLARATION IN SUPPORT OF THE GOVERNMENT’S MOTION TO SEAL
                    SENTENCING MEMORANDUM

          I, JEFFREY T. FIUT, declare the following under 28 U.S.C. § 1746, and state that

under penalty of perjury the following is true and correct to the best of my knowledge and

belief:


          1.      I am a Special Assistant United States Attorney for the Western District of New

York and am assigned to my office=s file concerning the above-captioned matter.



          2.      This declaration is submitted in support of the government’s motion to file its

sentencing memorandum under seal.



          3.      On July 19, 2021 the government filed its sentencing memorandum.



          4.      The government’s sentencing memorandum contains information regarding

one of the minor victims in this case that could lead to the disclosure of the victim’s identity.

Therefore, pursuant to 18 U.S.C. § 3509(d), the government requests that its sentencing

                                                 2
          Case 1:20-cr-00184-JLS Document 26 Filed 07/23/21 Page 3 of 3




memorandum be filed under seal nunc pro tunc.



       WHEREFORE, the government respectfully requests that the Court grant the

government’s motion to seal its sentencing memorandum and file said response under seal

nunc pro tunc.


       DATED: Buffalo, New York, July 23, 2021.

                                                JAMES P. KENNEDY, JR.
                                                United States Attorney

                                         BY:    s/Jeffrey T. Fiut
                                                Special Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                (716) 843-5796
                                                Jeffrey.Fiut@usdoj.gov




                                            3
